           Case 5:19-cv-00903-G Document 7 Filed 10/07/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                        )
                                     )
              Plaintiff,             )
                                     )
       v.                            )            Case No. CIV-19-903-G
                                     )
SERGEANT JOHN DOE (BADGE)            )
#1129), JANE DOE, and OKLAHOMA )
CITY, a political subdivision of the )
State of Oklahoma,                   )
                                     )
              Defendants.            )

           SPECIAL APPEARANCE FOR CITY OF OKLAHOMA CITY

To the Clerk of this Court and all parties of record:

       As the City of Oklahoma City has not yet been served a summons in this lawsuit,

please enter my special appearance as counsel in this case for the City of Oklahoma City

for purposes of responding to Plaintiff’s Emergency Motion for Leave to Allow Plaintiff to

Serve a Subpoena Prior to the Commencement of Discovery. (Doc. No. 6.)

       I certify that I am admitted to practice in this Court and registered in this Court’s

Electronic Case Filing System.

       Date: October 7, 2019.

                                           Respectfully submitted,


                                           /s/ Richard C. Smith
                                           Richard C. Smith, OBA# 8397
                                           Assistant Municipal Counselor
                                           200 North Walker, Suite 400
                                           Oklahoma City, Oklahoma 73102
                                           (405) 297-2451 Fax: (405) 297-3851
           Case 5:19-cv-00903-G Document 7 Filed 10/07/19 Page 2 of 2



                                           rick.smith@okc.gov
                                           Attorney for the City of Oklahoma City

                              CERTIFICATE OF MAILING

       I hereby certify that on the 7th day of October, 2019, I electronically transmitted the
attached Special Entry of Appearance to the Clerk of Court using the ECF System for filing
and transmittal of a Notice of Electronic Filing to the following ECF registrant: Solomon
M. Radner, Attorney for Plaintiff.

                                           /s/ Richard C. Smith
                                           Assistant Municipal Counselor




                                              2
